FILED
                              NOT FOR PUBLICATION                           JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NAPOLEON VILLACORTE GALANG;                      No. 07-74133
et al.,
                                                 Agency Nos. A077-149-639
               Petitioners,                                  A079-145-348
                                                             A098-931-022
  v.                                                         A098-931-023

ERIC H. HOLDER, Jr. Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Napoleon Villacorte Galang and his family, natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

dismissal of an immigration judge’s (“IJ”) decision denying their application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence findings of fact, Shrestha v. Holder, 590 F.3d 1034, 1039

(9th Cir. 2010) and de novo claims of due process violations, Colmenar v. INS, 210
F.3d 967, 971 (9th Cir. 2000). We deny in part and dismiss in part the petition for

review.

      Galang admitted that he entered into a fraudulent marriage in order to obtain

immigration benefits. In light of this fraud, and Galang’s failure to corroborate his

claim that he was a government informant in the United States, substantial

evidence supports the agency’s adverse credibility finding. See Shrestha, 590 F.3d

at 1040-44 (adverse credibility determination was reasonable “[i]n the totality of

circumstances”); see also Aden v. Holder, 589 F.3d 1040, 1046 (9th Cir. 2009)

(“[t]he highly deferential standard of review compels us to let stand the BIA’s

determination that petitioner’s corroboration was insufficient.”). Finally, we reject

Galang’s contention that the IJ’s actions during the merits hearing deprived him of

a full and fair hearing. Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail in due process claim). Accordingly Galang’s

withholding of removal claim fails.

      We lack jurisdiction to review Galang’s contentions regarding the denial of

his asylum claim because he failed to exhaust them before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                    07-74133